Citation Nr: 0725767	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-13 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish the appellant's claim of entitlement to Department 
of Veterans Affairs (VA) benefits.




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The appellant contends that her husband served in the United 
States Armed Forces from August 1942 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 decision of the VA Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
appellant's claim for VA benefits on the basis that her 
spouse did not have the requisite military service to 
establish basic eligibility for such benefits.

In a May 2005 decision, the Board also held that the 
appellant's spouse did not have the requisite service to 
render her basically eligible for VA benefits.  The appellant 
appealed the matter to the U.S. Court of Appeals for Veterans 
Claims (Court).  In January 2007, the Court vacated the May 
2005 Board decision and remanded the matter for 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 1991, the RO disallowed the appellant's claim for 
plot and interment allowance because the record did not 
reveal that her deceased spouse had recognized military 
service with the Armed Forces of the United States.  
Accordingly, the appellant did not have basic eligibility to 
VA death benefits.  The appellant did not appeal and the 
claim became final.  38 U.S.C.A. § 7105 (West 2002).  

In July 2002, the appellant resubmitted a claim for VA 
benefits.  In September 2002, the RO determined that the new 
and material evidence had not been received to reopen her 
claim.  

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 C.F.R. § 3.156 (2006).

The appellant has not been apprised of the new notice 
requirements for new and material evidence claims, as 
discussed in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Court in Kent, among other things, held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying benefit 
sought by the claimant.  As such, additional development is 
needed in this regard.  The appellant also should be notified 
of the new notice requirements, pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The letter also should 
include the requirements with respect to 
reopening claims, as set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), 
specifically, evidence and information 
that is necessary to reopen the claim and 
of the evidence and information that is 
necessary to establish entitlement to the 
underlying benefit sought by the claimant.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of any additional 
evidence.  If the benefit sought is not 
granted, the appellant should be furnished 
a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



